DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Claim Interpretation


Examiner’s interpretation of the limitation “first device”
Claim 1 recites the limitation “first device”. Figure 1 of the instant application depicts a first device 10 as comprising unit operations such as a filtration unit 12, an ultrafiltration unit 14, etc. In connection with Applicant’s disclosure, the term “first device” is being interpreted as covering, inter alia, the first device depicted in Figure 1—or equivalents thereof.
Examiner’s interpretation of the limitation “second device”
Claim 1 recites the limitation “second device”. Figure 1 of the instant application depicts a second device 30. According to the Specification, “[t]he second device 30 includes a sorting tank”. (Spec. 7.) The Specification further recites, “[t]he second device 30 just samples the second-stage treatment water 29 for inspection without any water processing function.” In connection with these findings, Examiner is interpreting the limitation “second device” as referring to a sorting tank—or equivalents thereof.
Examiner’s interpretation of the limitations “mixing unit”, “cation exchange resin unit”, and “reverse osmosis unit”
Claims 1–3 recite the limitation “mixing unit”. Claims 4 and 5, respectively recite the limitations “cation exchange resin unit” and “reverse osmosis unit”. Upon searching the prior art, Examiner found that these terms were known in the prior art; and in view of such findings, Examiner is not interpreting these limitations under 35 U.S.C 112(f).1 Instead, Examiner is interpreting each of these limitations 
Examiner’s interpretation of the limitation “sucking type mixer”
Claim 3 recites the limitation “wherein the mixing unit includes a sucking type mixer”. Upon review of the prior art, Examiner finds that those skilled in the art would have understood what types of mixers were being referred to vis-à-vis the limitation “sucking type mixer”. See, e.g. the following references (some underlining added; bolding omitted):
US 4144145 A to Watanabe (“The mixer was of the pump-suction type.”)
US 5021154 A to Haegeman (“Depending on the direction of rotation of the propeller, the apparatus can be used either as a mixer by sucking the water which is situated at the surface of the tank towards the propeller which propels this water towards the bottom of the tank, or as an aerator by sucking the water from the bottom of the tank and propelling it onto the surface of the water.”)
US 20020121484 A1 to Arai (“wherein the mixer has an aspirator for sucking in the flocculant and the air under a reduced pressure.”)
US 3215620 A to Dunning (“The passage of the aqueous feed 11 through the injection mixer 42 creates a suction on the line 43 causing the ion exchange material 13 in the tank 44 to flow through the line 45 and the check valve 47 into the line 43 and the injection mixer 42.”)
US 20020170853 A1 to Alexander (“The suction generated by the mixer-injector 10 would then allow the cleaning solution and/or rinsing solution to flow up through the cleanout valve 22 and through the invention 5, thus cleaning the invention 5.”)
Reasons for Allowance
Claims 1–11 are allowed. The following is Examiner’s statement of reasons for allowance:
The following references are considered to be the nearest prior art:
US 5814224 A to Khamizov;
US 6066257 A to Venkatesh;
US 20100187175 A1 to Kolios; and
US 20160068417 A1 to Buschmann.
However, as it applies to independent claim 1, none of these references teach nor fairly suggest the features of the nitrogen-containing organic compound oxidizing device described in claim 1 (emphasis added). Furthermore, such features along with reasoning to combine with one or more of these references could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP § 2181(I)(C) (“Examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term ‘means’ or generic placeholder associated with functional language, unless that term is . . . known by one skilled in the art . . .” (underlining added).)